Citation Nr: 1519546	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum, claimed as due to treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge by videoconference.

In a November 2012 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2012 decision.  The Court granted the JMR in an April 2014 Order.

Consistent with the terms of the JMR, an October 2014 Board remand directed the RO to make reasonable efforts to associate with the Veteran's claims file the VA employment contract of Dr. Senzan Hsu-a physician who performed surgery on the Veteran at Buffalo General Medical Center in February 2003-in order to determine whether Dr. Hsu was a VA employee or independent contractor when he treated the Veteran.  VA correspondence dated February 2015 indicates that Dr. Hsu was a contracted provider for surgery during the period 2000 to 2004, and that there is no other evidence regarding his employment status in February 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, the Board finds that VA must make reasonable efforts to obtain a copy of the employment contract between Dr. Hsu and Buffalo General Medical Center that was in effect in February 2003, as such information is necessary to determine whether Dr. Hsu was a VA employee or independent contractor when he treated the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make reasonable efforts to associate, physically or electronically with the Veteran's claims file, a copy of the employment contract between Dr. Senzan Hsu and Buffalo General Medical Center that was in effect in February 2003.  All correspondence concerning attempts to obtain this information should be documented in the claims file.

2.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




